DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 19 January 2021 and preliminary amendment on 12 March 2021. Claim(s) 1-16 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 January 2021 and 10 August 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line page 2, line 3 (in the limitation concerning the compression section discharge port): “an outside of the casing” is suggested to be ---the outside of the casing---. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11, 067,096 to Berti et al. (hereinafter “BERTI”) in view of United States Patent No. 8,878,372 to Bardon et al. (hereinafter “BARDON”).

(A) Regarding Claim 1:
	BERTI teaches:
		A rotary machine comprising: 
a rotary shaft (not numbered, Fig. 2) that is configured to rotate about an axis; 
a casing that covers the rotary shaft (not numbered but is shown surrounding the stages and bearings to also delimit the inlets and outlets); 
a pair of radial bearings (11, 12) that is fixed to the casing and supports the rotary shaft to be rotatable about the axis; 
a compression section (3) that is disposed adjacent one of the bearings (11) in overhang manner in an axial direction, in which the axis extends, in the casing and is configured to compress a fluid introduced from an outside of the casing; 
an expansion section (2) that is disposed side by side with the compression section (3), between the pair of radial bearings (11, 12) in the axial direction, in the casing and is configured to expand the fluid introduced from the outside of the casing; and 
a thrust bearing (19) that is disposed at a position close to a first end portion or a second end portion of the rotary shaft in the axial direction with respect to the compression section and the expansion section and supports the rotary shaft in the axial direction, wherein 
the compression section (3) includes at least one compression impeller that is fixed to the rotary shaft and is configured to rotate integrally with the rotary shaft to compress the fluid which has flowed inside, 
the expansion section (2) includes at least one expansion impeller that is fixed to the rotary shaft and is configured to rotate integrally with the rotary shaft to expand the fluid which has flowed inside, 
the casing has 
a compression section suction port (located at the right side of Fig. 2) that is configured to cause the fluid, of which a pressure is lowest in the compression section, to be introduced into the compression section, 2Application No. 17/152,044Docket No.: 17295-309001 Amendment dated March 12, 2021 
Preliminary Amendmenta compression section discharge port (located at the top of Fig. 2 to the right of the bearing 11) that is configured to cause the fluid, which is compressed by the compression section and has a highest pressure in the compression section, to be exhausted to an outside of the casing, 
an expansion section suction port (located at the top of Fig. 2 to the left of the bearing 11) that is configured to cause the fluid, of which a pressure is highest in the expansion section, to be introduced into the expansion section, and 
an expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) that is configured to cause the fluid, which is expanded by the expansion section and has a lowest pressure in the expansion section, to be exhausted to the outside of the casing, and 
among the compression section suction port, the compression section discharge port, the expansion section suction port, and the expansion section discharge port, the compression section suction port (located at the right side of Fig. 2) is disposed at a position closest to the first end portion in the axial direction, and the expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) is disposed at a position closest to the second end portion in the axial direction.
However, the difference between BERTI and the claimed invention is that BERTI does not explicitly teach the compression section is disposed between the pair of radial bearings in an axial direction.
	BARDON teaches:
		A rotary machine (Figs. 1-3) comprising:
a rotary shaft (16);
a pair of bearings (20a, 20b) supporting the shaft;
a thrust bearing (22); 
a compression section (18) disposed between the pair of bearings in an axial direction; and 
an expansion section (14) that is disposed either between the pair of bearings in an axial direction (column 5, lines 3-6: the bearing (20a) adjacent the expansion section is positioned to be radially outward of the expander outlet so as to remove the overhung configuration) or radially outward of the bearing (20a) in an overhung manner.
Accordingly, the prior art references teach the bearings radially inward and radially outward in an axial direction relative to a rotating section are elements that are known in the art for providing support to the rotating section on the shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary machine of BERTI by substituting the overhanging compressor section via the radially inward bearing for the compressor and expander sections between the bearings, as taught by BARDON because both elements were known equivalents for supporting the rotating sections on the shaft.

	(B) Regarding Claim 2:
		BERTI as modified by BARDON further teaches:
The at least one expansion impeller (BERTI, 2, Fig. 2) comprises a plurality of the expansion impellers that are disposed at an interval in the axial direction (BERTI column 2, lines 49-52).
	
(C) Regarding Claim 5:
		BERTI as modified by BARDON further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.

(D) Regarding Claim 10:
		BERTI as modified by BARDON further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.

(E) Regarding Claim 11:
		BERTI as modified by BARDON further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.

(F) Regarding Claim 12:
		BERTI as modified by BARDON further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI, as modified by BARDON at claim 1 above, and further in view of United States Patent Application Publication No. 2010/0287934 to Glynn et al. (hereinafter “GLYNN”).

	(A) Regarding Claim 3:
		BERTI, as modified by BARDON teaches:
A heat engine (column 1, lines 14-16 and column 2, lines 20-23: Rankine cycle) has at least one compression impeller stage (BERTI, 3, Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the compression impeller comprises a plurality of the compression impellers that are disposed at an interval in the axial direction.
		GLYNN teaches:
A heat engine with expander and compressor sections, wherein the expanding occurs in multiple turbines (paragraph 0179) and compressing occurs in at least two stages or in only a single stage (GLYNN paragraphs 0141-0142).
	Accordingly, the prior art references teach single compression stage and multiple compression stages are elements that are known in the art for achieving a desired compression ratio. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotary machine of BERTI by substituting the single compression stage for the multi-stage compression because both elements were known equivalents for providing a desired compression ratio.
	



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI in view of BARDON, as applied to claim 1 above, and further in view of United States Patent No. 5,555,745 to Agahi et al. (hereinafter “AGAHI”).

(A) Regarding Claim 4:
	BERTI as modified by BARDON teaches:
The rotary machine is part of an organic Rankine cycle (column 1, lines 14-16 and column 2, lines 20-23) and a feeding unit connects the compression section discharge port and the expansion section suction port to each other (BERTI Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the feeding unit has a heat exchanger that is configured to collect heat of the fluid.
	AGAHI teaches:
A rotary machine part of a Rankine cycle (column 1, lines 5-6) includes a feeding unit that has a heat exchanger (26, 22) that is configured to collect heat of the process fluid (sole figure) between compressor and expander sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat exchanger between the compression and expansion sections, as taught by AGAHI, in order to complete the Rankine cycle and thereby achieve the predictable result of conditioning the process fluid for the rotating components (AGAHI column 2, lines 29-38).

	


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI, as modified by BARDON at claim 2 above, and further in view of GLYNN.

	(A) Regarding Claim 6:
		BERTI, as modified by BARDON teaches:
A heat engine (column 1, lines 14-16 and column 2, lines 20-23: Rankine cycle) has at least one compression impeller stage (BERTI, 3, Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the compression impeller comprises a plurality of the compression impellers that are disposed at an interval in the axial direction.
		GLYNN teaches:
A heat engine with expander and compressor sections, wherein the expanding occurs in multiple turbines (paragraph 0179) and compressing occurs in at least two stages or in only a single stage (GLYNN paragraphs 0141-0142).
	Accordingly, the prior art references teach single compression stage and multiple compression stages are elements that are known in the art for achieving a desired compression ratio. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotary machine of BERTI by substituting the single compression stage for the multi-stage compression because both elements were known equivalents for providing a desired compression ratio.

 (B) Regarding Claim 13:
		BERTI as modified by BARDON and GLYNN further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (BERTI located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port (BERTI located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (BERTI located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.



Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI in view of BARDON, as applied to claim 2 above, and further in view of AGAHI.

(A) Regarding Claim 7:
BERTI as modified by BARDON teaches:
The rotary machine is part of an organic Rankine cycle (column 1, lines 14-16 and column 2, lines 20-23) and a feeding unit connects the compression section discharge port and the expansion section suction port to each other (BERTI Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the feeding unit has a heat exchanger that is configured to collect heat of the fluid.
	AGAHI teaches:
A rotary machine part of a Rankine cycle (column 1, lines 5-6) includes a feeding unit that has a heat exchanger (26, 22) that is configured to collect heat of the process fluid (sole figure) between compressor and expander sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat exchanger between the compression and expansion sections, as taught by AGAHI, in order to complete the Rankine cycle and thereby achieve the predictable result of conditioning the process fluid for the rotating components (AGAHI column 2, lines 29-38).

(B) Regarding Claim 14:
	BERTI as modified by BARDON and AGAHI further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (BERTI located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port (BERTI located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (BERTI located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.

	

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI in view of BARDON and GLYNN, as applied to claim 3 above, and further in view of AGAHI.

(A) Regarding Claim 8:
BERTI as modified by BARDON teaches:
The rotary machine is part of an organic Rankine cycle (column 1, lines 14-16 and column 2, lines 20-23) and a feeding unit connects the compression section discharge port and the expansion section suction port to each other (BERTI Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the feeding unit has a heat exchanger that is configured to collect heat of the fluid.
	AGAHI teaches:
A rotary machine part of a Rankine cycle (column 1, lines 5-6) includes a feeding unit that has a heat exchanger (26, 22) that is configured to collect heat of the process fluid (sole figure) between compressor and expander sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat exchanger between the compression and expansion sections, as taught by AGAHI, in order to complete the Rankine cycle and thereby achieve the predictable result of conditioning the process fluid for the rotating components (AGAHI column 2, lines 29-38).

(B) Regarding Claim 15:
	BERTI as modified by BARDON, GLYNN and AGAHI further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (BERTI located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port (BERTI located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (BERTI located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.



Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERTI in view of BARDON and GLYNN, as applied to claim 6 above, and further in view of AGAHI.

(A) Regarding Claim 9:
BERTI as modified by BARDON teaches:
The rotary machine is part of an organic Rankine cycle (column 1, lines 14-16 and column 2, lines 20-23) and a feeding unit connects the compression section discharge port and the expansion section suction port to each other (BERTI Fig. 2).
However, the difference between modified BERTI and the claimed invention is that modified BERTI does not explicitly teach the feeding unit has a heat exchanger that is configured to collect heat of the fluid.
	AGAHI teaches:
A rotary machine part of a Rankine cycle (column 1, lines 5-6) includes a feeding unit that has a heat exchanger (26, 22) that is configured to collect heat of the process fluid (sole figure) between compressor and expander sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat exchanger between the compression and expansion sections, as taught by AGAHI, in order to complete the Rankine cycle and thereby achieve the predictable result of conditioning the process fluid for the rotating components (AGAHI column 2, lines 29-38).

(B) Regarding Claim 16:
		BERTI as modified by BARDON, GLYNN and AGAHI further teaches:
In the casing, the compression section suction port (BERTI, located at the right side of Fig. 2), the compression section discharge port (BERTI located at the top of Fig. 2 to the right of the bearing 1), the expansion section suction port (BERTI located at the top of Fig. 2 to the left of the bearing 11), and the expansion section discharge port (BERTI located at the left of the Figure surrounding the bearings 12, 19) are disposed side by side in this order in the axial direction from the first end portion toward the second end portion.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,982,713 to Ertas et al. for a heat engine with heat exchanger between the compressor and expander sections and bearings located radially outward and radially inward of each section. US 7,823,398 to Glen for a rotating vane integral compressor/expander with the two sections mounted between bearings. US 5,626,459 to Cosby for a unitary turbine/compressor assembly with sections mounted between bearings. US 3,202,341 to La Fleur for a turbomachine assembly having multi-stage compressor and expander side-by-side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745